

85 HR 2014 IH: Outdated AUMF Repeal Act
U.S. House of Representatives
2021-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2014IN THE HOUSE OF REPRESENTATIVESMarch 18, 2021Mr. Gallagher (for himself, Mr. Golden, Mr. Meijer, and Ms. Spanberger) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo repeal certain outdated authorizations for the use of military force, and for other purposes.1.Short titleThis Act may be cited as the Outdated AUMF Repeal Act.2.Repeal of authorization for use of military force against Iraq resolution of 2002The Authorization for Use of Military Force Against Iraq Resolution of 2002 (Public Law 107–243; 50 U.S.C. 1541 note) is hereby repealed.3.Repeal of authorization for use of military force against Iraq resolutionThe Authorization for Use of Military Force Against Iraq Resolution (Public Law 102–1; 50 U.S.C. 1541 note) is hereby repealed.4.Repeal of resolution to promote peace and stability in the Middle EastThe joint resolution entitled A joint resolution to promote peace and stability in the Middle East (Public Law 85–7; 22 U.S.C. 1961 et seq.) is hereby repealed.